                  UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


AQUILES CONDE-SHENERY,          :            CIVIL NO.: 3:18-CV-02338
                                :
        Plaintiff,              :            (Judge Mariani)
                                :
    v.                          :            (Chief Magistrate Judge Schwab)
                                :
DETECTIVE DAVID RODICK, et al., :
                                :
        Defendants.             :
                                :

                                    ORDER
                                   April 6, 2020

      On March 16, 2020, Conde-Shenery filed a motion for leave to amend his

complaint (doc. 55). He also filed a proposed second amended complaint (doc.

56), which the Clerk of Court incorrectly docketed as a second amended

complaint.

      Local Rule 7.5 provides:

      Within fourteen (14) days after the filing of any motion, the
      party filing the motion shall file a brief in support of the
      motion. If the motion seeks a protective order, a supporting
      brief shall be filed with the motion. If a supporting brief is not
      filed within the time provided in this rule the motion shall be
      deemed to be withdrawn. A brief shall not be required: (a) In
      support of a motion for enlargement of time if the reasons for
      the request are fully stated in the motion, (b) In support of any
      motion which has concurrence of all parties, and the reasons for
      the motion and the relief sought are fully stated therein, or (c)
      In support of a motion for appointment of counsel.
       Because Conde-Shenery has not filed a brief in support of his motion for

leave to amend, that motion is deemed withdrawn in accordance with Local Rule

7.5.

       IT IS ORDERED that Conde-Shenery’s motion for leave to amend (doc.

55) is deemed WITHDRAWN. IT IS FURTHER ORDERED that the Clerk of

Court is directed to correct to the docket to reflect that Document 56 is a proposed

second amended complaint, rather than a second amended complaint.




                                              S/Susan E. Schwab
                                              Susan E. Schwab
                                              Chief United States Magistrate Judge




                                          2
